The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Acknowledgement is made to the RCE amendments received July 12, 2022, amending Claims 1 and 15.  No new claims were added by this amendment.  Claims 2, 4, 6, and 9-14 were cancelled by this amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “terminal device” in Claims 1, 3, 5, 7, 8, and 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding Claim 1:
Step 1:
Claim 1 recites a terminal device connectable to a robot cleaner, the device comprising:
a storage configured to store spatial information partitioned into a plurality of cleanable spaces; 
a communication interface configured to receive, from the robot cleaner, cleaning result information including a cleaning path; 
a display configured to display the cleaning result information; and 
a processor configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner, and 
control the display to display a user interface (UI) comprising , the separated images comprising 
wherein the processor is further configured to: 
based on only a part of the plurality of spaces being cleaned, control the display to display only the cleaning area for the cleaned space, and 
based on one of the displayed images being selected, control the display to enlarge an image regarding a detailed cleaning area corresponding to the selected area, the image comprising a movement path of the robot cleaner, 2Appl. No.: 16/327,181 Response dated: July 12, 2022 Reply to Office Action of: June 1, 2022 
wherein the UI comprises a change floor plan area for receiving a user command to change partitioning of the space and a rename area for receiving a user command to correct names of the plurality of spaces, and 
wherein based on the change floor plan area being selected, spatial information corresponding to the plurality of spaces is regenerated, and based on the rename area being selected, a user interface window to select names of the plurality of spaces is displayed.

Thus, the claim is directed to a statutory category of invention.  

Step 2A, prong 1:
The limitations “configured to store spatial information partitioned into a plurality of cleanable spaces”,  “configured to receive, from the robot cleaner, cleaning result information including a cleaning path”, “configured to display the cleaning result information”, “control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner”, and “control the display to display a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces, the separated images comprising the received cleaning result information” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally store and review received data to determine a cleaning result, as well as select a plurality of spaces to be cleaned.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 1 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
a storage configured to store spatial information partitioned into a plurality of cleanable spaces (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
a communication interface configured to receive, from the robot cleaner, cleaning result information including a cleaning path (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
a display configured to display the cleaning result information (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
a processor configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), and 
control the display to display a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner for each of the plurality of spaces, the separated images comprising the received cleaning result information (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).  
based on only a part of the plurality of spaces being cleaned, control the display to display only the cleaning area for the cleaned space (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), and 
based on one of the displayed images being selected, control the display to enlarge an image regarding a detailed cleaning area corresponding to the selected area, the image comprising a movement path of the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), 2Appl. No.: 16/327,181 Response dated: July 12, 2022 Reply to Office Action of: June 1, 2022 
wherein the UI comprises a change floor plan area for receiving a user command to change partitioning of the space and a rename area for receiving a user command to correct names of the plurality of spaces (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)), and 
wherein based on the change floor plan area being selected, spatial information corresponding to the plurality of spaces is regenerated, and based on the rename area being selected, a user interface window to select names of the plurality of spaces is displayed (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing, receiving and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. The preamble recites the device is connectable to a robot cleaner; however, that is merely generally linking the judicial exception to a particular field of use.  The additional element of a storage, communication interface, display, and processor are a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Controlling a display, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 

Regarding the "receiving" limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i. 

For these reasons, Claim 1 fails to recite an inventive concept.  

Regarding Claims 3, 5, 7, and 8, the claim limitations regarding the communication interface and processor are merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).

Regarding Claim 15:
Step 1:
Claim 15 recites a control method of a terminal device connectable to a robot cleaner, the method comprising:
prestoring spatial information partitioned into a plurality of cleanable spaces; 
displaying the spatial information for selecting a space to be cleaned; 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner; 
receiving, from the robot cleaner, cleaning result information including a cleaning path; and 
displaying separated a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces, the separated images comprising 
wherein the method further comprises: 
based on only a part of the plurality of spaces being cleaned, displaying only the cleaning area for the cleaned space, and 
based on one of the displayed images being selected, displaying by enlarging an image regarding a detailed cleaning area corresponding to the selected area, the image comprising a movement path of the robot cleaner, 
wherein the UI comprises a change floor plan area for receiving a user command to change partitioning of the space and a rename area for receiving user command to correct names of the plurality of spaces, and 
wherein based on the change floor plan area being selected, spatial information corresponding to the plurality of spaces is regenerated, and based on the rename area being selected, a user interface window to select names of the plurality of spaces is displayed.   

Thus, the claim is directed to a statutory category of invention.  

Step 2A, prong 1:
The limitations “prestoring spatial information partitioned into a plurality of cleanable spaces”,  “displaying the spatial information for selecting a space to be cleaned”, “transmitting a cleaning command for the selected space to the robot cleaner”, “receiving, from the robot cleaner, cleaning result information including a cleaning path”, and “displaying separated a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces, the separated images comprising the received cleaning result” when given their broadest reasonable interpretation, recite steps that are practically performable in the human mind.   A human can mentally store and review received data to select a plurality of spaces to be cleaned.  Thus, these limitations fall within the mental processes grouping of abstract ideas, and as such, claim 15 is directed to an abstract idea. 

Step 2A, prong 2:
Claim 1 recites the following additional elements that when considered as a whole for the reasons set forth below, do not integrate the abstract idea into a practical application:
prestoring spatial information partitioned into a plurality of cleanable spaces (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
displaying the spatial information for selecting a space to be cleaned (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); 
receiving, from the robot cleaner, cleaning result information including a cleaning path (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)); and 
displaying separated a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces, the separated images comprising the received cleaning result (merely using a computer as a tool to perform the abstract idea- see MPEP 2106.05(f)).   
For these reasons, this judicial exception is not integrated into a practical application.

Step 2B
The claim does not include additional elements that when considered as a whole are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing, receiving and controlling steps amounts to no more than mere instructions to apply the exception using a generic computer component. The preamble recites the device is a terminal device; however, that is merely generally linking the judicial exception to a particular field of use.  The additional element of a driver, communication interface, display, and processor are a generic computer component recited at a high level of generality and is claimed as performing a generic computer function of notification that does not meaningfully limit the claim.  Controlling a display and device, in combination with the other limitations in the claim, does not meaningfully limit the abstract idea. 
Regarding the "receiving" limitation that was indicated above as merely adding insignificant extra-solution activity to the judicial exception, the limitation has been re-evaluated as to whether the receipt of data is well-understood, routine and conventional.  The courts have made it clear that receiving data over a network is a well‐understood, routine, and conventional function.  See MPEP 2106.05(d) II. i. 
For these reasons, Claim 15 fails to recite an inventive concept.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 5, 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US 2017/0205822 (hereafter Shin et al.).

Regarding Amended Claim 1, Shin et al. teaches:
1. (Currently Amended) A terminal device (remote control apparatus 1 - cellular phone, a smart phone, a laptop computer, a digital broadcasting terminal, personal digital assistants (PDA), a portable multimedia player (PMP), a navigation, a netbook, a tablet) connectable to a robot cleaner (moving robot 2), comprising: 
a storage (storage 40) configured to store spatial information partitioned into a plurality of cleanable spaces (Paragraph [0066] and Figure 6); 
a communication interface (wireless communication unit 30) configured to receive, from the robot cleaner, cleaning result information including a cleaning path (Paragraph [0062]); 
a display (display unit 12) configured to display the cleaning result information (Paragraph [0063]); and 
a processor (processor 20) configured to: 
control the display to display the spatial information for selecting a space to be cleaned, based on at least one space among the plurality of spaces being selected by a user, transmit a cleaning command for the selected space to the robot cleaner (Figure 6), and 
control the display to display a user interface (UI) comprising , the separated images comprising 
wherein the processor is further configured to: 
based on only a part of the plurality of spaces being cleaned, control the display to display only the cleaning area for the cleaned space (Figures 5 and 6 show that the user is able to zoom and select spaces), and 
based on one of the displayed images being selected, control the display to enlarge an image regarding a detailed cleaning area corresponding to the selected area, the image comprising a movement path of the robot cleaner (Paragraph [0062]), 2Appl. No.: 16/327,181 Response dated: July 12, 2022 Reply to Office Action of: June 1, 2022 
wherein the UI comprises a change floor plan area for receiving a user command to change partitioning of the space and a rename area for receiving a user command to correct names of the plurality of spaces (Figure 6, see discussion below), and 
wherein based on the change floor plan area being selected, spatial information corresponding to the plurality of spaces is regenerated, and based on the rename area being selected, a user interface window to select names of the plurality of spaces is displayed (Figure 6, see discussion below).

Shin et al. teaches the terminal device receives map information from a cleaning robot and displays the map on a terminal device providing a user interface to select a plurality of distinct cleaning areas in Figures 6 and 7.  Figure 5 appears to disclose the selection of a space on a zoomed in image of the map.  It would have been obvious to one with ordinary skill in the art at the time of the invention that Shin et al. discloses the ability for the processor to zoom in on an map image in the display, select or change the partitioning of the space and name the plurality of distinct cleaning areas and add the name to the display with the motivation to provide an easy user interface for defining cleaning spaces that can be separately identified for a cleaning schedule.  The claim limitations appear to be merely changing the software to display images on the screen of the terminal device that are obviously capable of a processor on prior art smart phones, laptop computers, and tablets taught by Shin et al. in Paragraph [0051].    

Regarding Claim 3, Shin et al. teaches:
3. (Previously Presented) The terminal device of claim 1, wherein the processor is further configured to control the display to display a map of a space in which cleaning is performed along with a cleaning area on the map (Figure 6).  

Regarding Claim 5, Shin et al. teaches:
5. (Previously Presented) The terminal device of claim 1, wherein the processor is further configured to: 
partition a cleaning path included in the cleaning result information into the plurality of spaces based on the spatial information, and 
generate a cleaning area image of the robot cleaner by a-the plurality of spaces based on the partitioned cleaning path (Figure 6).  

Regarding Amended Claim 7, Shin et al. teaches:
7. (Previously Presented) The terminal device of claim 1, wherein the communication interface receives, from the robot cleaner, map information generated from the robot cleaner, and the processor is further configured to generate spatial information partitioned into a-the plurality of spaces based on the received map information and stores the same in the storage (Figure 6 and Paragraph [0066]).  

Regarding Claim 8, Shin et al. teaches:
8. (Previously Presented) The terminal device of claim 1, wherein the processor, based on at least one space among the plurality of spaces being selected by a user is further configured to control the communication interface so that the cleaning command with respect to the selected space is transmitted to the robot cleaner (Figure 6).  

Regarding Amended Claim 15, Shin et al. teaches:
15. (Currently Amended) A control method of a terminal device connectable to a robot cleaner, the method comprising:
prestoring spatial information partitioned into a plurality of cleanable spaces (collecting display map information transmitted in S100); 
displaying the spatial information for selecting a space to be cleaned (display map information S100), 
based on at least one space among the plurality of spaces being selected by a user, transmitting a cleaning command for the selected space to the robot cleaner (S200, S300, S600, S700 and S800); 
receiving, from the robot cleaner, cleaning result information including a cleaning path (Paragraph [0062]); and 
displaying separated a user interface (UI) comprising separated images corresponding to a cleaning area of the robot cleaner by the plurality of spaces, the separated images comprising 
wherein the method further comprises: 
based on only a part of the plurality of spaces being cleaned, displaying only the cleaning area for the cleaned space (Figures 5 and 6 show that the user is able to zoom and select spaces), and 
based on one of the displayed images being selected, displaying by enlarging an image regarding a detailed cleaning area corresponding to the selected area, the image comprising a movement path of the robot cleaner (Paragraph [0062]), 
wherein the UI comprises a change floor plan area for receiving a user command to change partitioning of the space and a rename area for receiving user command to correct names of the plurality of spaces (Figure 6, see discussion below), and 
wherein based on the change floor plan area being selected, spatial information corresponding to the plurality of spaces is regenerated, and based on the rename area being selected, a user interface window to select names of the plurality of spaces is displayed (Figure 6, see discussion below).   

Shin et al. teaches the terminal device receives map information from a cleaning robot and displays the map on a terminal device providing a user interface to select a plurality of distinct cleaning areas in Figures 6 and 7.  Figure 5 appears to disclose the selection of a space on a zoomed in image of the map.  It would have been obvious to one with ordinary skill in the art at the time of the invention that Shin et al. discloses the ability for the processor to zoom in on an map image in the display, select or change the partitioning of the space and name the plurality of distinct cleaning areas and add the name to the display with the motivation to provide an easy user interface for defining cleaning spaces that can be separately identified for a cleaning schedule.  The claim limitations appear to be merely changing the software to display images on the screen of the terminal device that are obviously capable of a processor on prior art smart phones, laptop computers, and tablets taught by Shin et al. in Paragraph [0051].    

Response to Arguments
Rejection Under 35 U.S.C. 101
Applicant’s arguments with amendments, filed July 12, 2022, with respect to the 35 U.S.C. 101 rejection(s) of Claims 1-15 under Shin et al. US 2017/0205822  have been fully considered and are not persuasive.  However, the rejection has been modified as necessitated by amendment. 

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed March 17, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-15 under Shin et al. US 2017/0205822  have been fully considered and are not persuasive, however, as necessitated by amendment, new rejections have been modified under 35 U.S.C. 103 using Shin et al. US 2017/0205822 as presented above.

Applicant’s arguments with respect to claim(s) 1-15 have been considered.  As previously present, the amendments include commonly expected user interface on a smartphone that includes viewing images, zooming images, selecting windows, and labeling selected windows.  It is unclear how the claims are not merely undisclosed by Shin et al. because they are obviously included in the device interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/MARC CARLSON/Primary Examiner, Art Unit 3723